Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 10/25/2021.
Claims 1-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 11, 13-14, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2018/0060220 A1) in view of Wiechers et al. (US 2009/0070336 A1).

Regarding claim 1, Yao et al. discloses
A method comprising: 
receiving, at a first mock-enabled software module of a multi-module system, a first request (Yao et al. Fig.1 illustrates mapping module 130 receiving downstream request 121 [0046-0047] where the mapping fixture module is part of the ; 
wherein the first request includes or references a first set of input values for the functionality of the first mock-enabled software module (Yao et al. [0105] discloses requests that may be malformed URLs, corrupted request payloads, etc);
determining, by the first mock-enabled software module, whether one or more values, of the first set of input values, are2Docket No. 60475-0028 mapped, in an input-value-to-mock-value mapping, to any set of mock output values (Yao et al. [0106] discloses downstream requests to be correlated to downstream response 350 and Fig. 3 illustrates the mapping between the request and response, therefore, once a mapped response is found, it gets sent to the service under test 310. [0092] further teaches looking up the mapping between the request and the response within mapping 130);
in response to determining that one or more values, of the first set input values, are mapped to a particular set of mock output values, causing the particular set of mock output values to be sent as input to a consumer software module of the multi-module system (Yao et al. [0092]-[0093] discloses looking up the request using the key in mapping 130 for a response and the selected/mapped response is provided to the service under test as illustrated in Fig. 2 elements 207 and 208. Further [0174] discloses providing the mapped mock response to the application under test 510 as illustrated in Fig. 5. Where the service under test is conceptually similar to the consumer software module.) 
wherein the method is performed by one or more computing devices (Yao et al. Fig. 6 illustrates the computer system in which the invention may be implemented on.);
Yao et al. lacks explicitly disclosing
wherein the first mock-enabled software module includes functionality for performing a function based on input values;
wherein the first request is a request for the first mock-enabled software module to perform the function using the functionality of the first mock-enabled software module, and wherein the first request includes or references a first set of input values for the functionality of the first mock-enabled software module;
receiving, at the first mock-enabled software module, a second request for the first mock-enabled software module to perform the function using the functionality of the first mock-enabled software module, wherein the second request includes or references a second set of input values for the functionality of the first mock-enabled software module; 
wherein the first set of input values is different than the second set of input values;
determining, by the first mock-enabled software module, whether one or more values, of the second set of input values, are mapped, in the input-value-to-mock-value mapping, to any of mock output values;
in response to determining that no mock output values is mapped, in the input-value-to-mock-value mapping, to any values of the second set of input values, using, as input for the functionality of the first mock-enabled software module to produce a set of produced output values;
causing the set of produced output values to be sent as input to consumer software module of the multi-module system
Wiechers et al. teaches
wherein the first mock-enabled software module includes functionality for performing a function based on input values (Wiechers et al. [0017] teaches request manager module 102 including various processing engines for performing different functions based on request received);
wherein the first request is a request for the first mock-enabled software module to perform the function using the functionality of the first mock-enabled software module, and wherein the first request includes or references a first set of input values for the functionality of the first mock-enabled software module (Wiechers et al. [0043]-[0044] teaches receiving request not processed and therefore response generator 114 may generate business document based on that request. Where the functionality of response generator 114 is generating the business document for that particular request);
receiving, at the first mock-enabled software module, a second request for the first mock-enabled software module to perform the function using the functionality of the first mock-enabled software module, wherein the second request includes or references a second set of input values for the functionality of the first mock-enabled software module (Wiechers et al. [0041] teaches receiving a request and request identifier as illustrated in Fig. 2. Where based on the request and ; 
wherein the first set of input values is different than the second set of input values (Wiechers et al. Fig. 2 illustrates receiving different request in which in some instances it may have previously been processed and stored in a database and other times it has not as shown in elements 214 and 206);
determining, by the first mock-enabled software module, whether one or more values, of the second set of input values, are mapped, in the input-value-to-mock-value mapping, to any of mock output values (Wiechers et al. Fig. 2 illustrates whether the request identifier is stored in a database and therefore mapped to a response. Yao et al. explicitly shows the input to output mapping of mocks and Wiechers et al. is being in combination to teach the framework of not having a mapping and therefore actually process the request to execute the functionality for the request as shown in elements 214 and 206.);
in response to determining that no mock output values is mapped, in the input-value-to-mock-value mapping, to any values of the second set of input values, using, as input for the functionality of the first mock-enabled software module to produce a set of produced output values (Wiechers et al. [0043]-[0044] teaches receiving request not processed where the mapping between the request id and the response is not stored in the database. Therefore, response generator 114 may generate a response based on that request or for example a business document based on that request. Where the functionality of response generator 114 is generating the business document for that particular request);
causing the set of produced output values to be sent as input to consumer software module of the multi-module system (Wiechers et al. Fig. 2 element 212 illustrates sending the generated/produced response of the response generator 114 to the requestor. Where the requestor is the user system 124 conceptually similar to the consumer software module as illustrated in Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao et al. to incorporate the teachings of Wiechers et al. to “wherein the first mock-enabled software module includes functionality for performing a function based on input values; wherein the first request is a request for the first mock-enabled software module to perform the function using the functionality of the first mock-enabled software module, and wherein the first request includes or references a first set of input values for the functionality of the first mock-enabled software module; receiving, at the first mock-enabled software module, a second request for the first mock-enabled software module to perform the function using the functionality of the first mock-enabled software module, wherein the second request includes or references a second set of input values for the functionality of the first mock-enabled software module; wherein the first set of input values is different than the second set of input values; determining, by the first mock-enabled software module, whether one or more values, of the second set of input values, are mapped, in the input-value-to-mock-value mapping, to any of mock output values; in response to determining that no mock output values is mapped, in the input-value-to-mock-value mapping, to any values of the second set of input values, using, as input for the functionality of the first mock-enabled software module to produce a set of produced output values; 

Regarding claim 2, The method of Claim 1, 
Wiechers et al. further teaches
wherein the consumer software module to which the particular set of mock output values is sent is the same as the consumer module to which the set of produced output values is sent (Wiechers et al. Fig. 2 teaches that the generated response is sent to the requestor of the user system 124 illustrated in Fig. 1 is the same as the requestor to which the retrieved response from the database).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao et al. to incorporate the teachings of Wiechers et al. to “wherein the consumer software module to which the particular set of mock output values is sent is the same as the consumer module to which the set of produced output values is sent” in order reduce overall cost of the system by allowing the same consumer module receive the different responses.


Regarding claim 8, The method of Claim 1, wherein:
the consumer software module to which the particular set of mock output values is sent is a first consumer software module (Yao et al. discloses [0174] discloses providing the mapped mock response to the application under test 510 as ; and
the method further comprises: in response to detecting that the one or more values, of the first set of input values, are mapped to the particular set of mock output values causing a particular value of the first set of input values to be sent as input to the first consumer software module (Yao et al. [0091]-[0093] discloses providing the mock downstream response 151 to the service under test 110 based on the mapping of the lookupkey). 

Regarding claim 9, The method of Claim 1, further comprising: 
Yao et al. in view of Wiechers et al. further teach
the consumer software module producing a first set of output values based, at least in part, on the consumer software module consuming the particular set of mock output values (Yao et al. Fig. 2 element 208 discloses providing mock downstream response to the service under test and [0098]-[0099] service under test may emit a reply or an answer after consuming and processing mock downstream response);
determining whether the consumer software module passes a first test based, at least in part on the first set of output values (Yao et al. [0098]-[0099] determines whether the test cases succeeded or failed based on the received and processed response); and
the consumer software module producing a second set of output values based, at least in part, on the consumer software module consuming the set of produced output values (Yao et al. Fig. 2 element 208 discloses providing mock downstream response to the service under test and [0098]-[0099] service under test may emit a reply or an answer after consuming and processing mock downstream response. Where in combination with Wiechers et al. which taught consuming the produced/generated outputs);
determining whether the consumer software module passes a second test based, at least in part, on the second set of output values (Yao et al. [0098]-[0099] determines whether the test cases succeeded or failed based on the received and processed response).

Regarding claim 11, The method of Claim 1, wherein: 
the combination lacks
the first mock-enabled software module is different than a second mock-enabled software module, of the multi-module system, that causes the particular set of mock output values to be sent; 
the second mock-enabled software module is downstream from the first mock-enabled software module; 
the second mock-enabled software module is a target of the particular set of mock output values;
causing the particular set of mock output values to be sent comprises:
the first mock-enabled software module causing an identifier of the particular set of mock output values to be sent to the second mock-enabled software module, 
wherein the second mock-enabled software module sends the particular set of mock output values in response to receiving the identifier of the particular set of mock output values
Yao et al. teaches
the first mock-enabled software module is different than a second mock-enabled software module, of the multi-module system, that causes the particular set of mock output values to be sent; the second mock-enabled software module is downstream from the first mock-enabled software module; the second mock-enabled software module is a target of the particular set of mock output values (Yao et al. [0018]: “Techniques are provided for creating mock responses based on default data and mapping actual requests to those mock responses so that a service under test may be exercised within a simulated integration. In one technique and during a simulated integration test, one or more computers create example requests that exemplify actual requests that the service under test may send during a test case. Each example request is configured to invoke a downstream service. For each example request, the computer creates a mock downstream response that is based on default values. In a mapping, the computer stores an association between each example request and its mock downstream response. During the test, the computer also invokes the service under test. Responsive to being invoked, the service under test generates downstream requests to one or more downstream services that may or may not actually be available. For each downstream request, the computer intercepts an invocation of the downstream request. Based on the downstream request, the computer selects a mock downstream response from the mapping and provides the mock downstream response to the service under test.”); 
causing the particular set of mock output values to be sent comprises: 
the first mock-enabled software module causes an identifier of the particular set of mock output values to be sent to the particular mock-enabled software module, wherein the particular mock-enabled software module sends the particular set of mock output values to the consumer software module as output from the particular mock-enabled software module in response to receiving the identifier of the particular set of mock output values wherein the second mock-enabled software module sends the particular set of mock output values in response to receiving the identifier of the particular set of mock output values (Yao et al. [0136-0137]: “Furthermore, the custom logic of mapping 330 may dynamically compute custom values 391-392 based on which downstream request is involved, such as 320. For example, custom value 391 may be for a transaction identifier field and may be reassigned a new value based on a same transaction identifier field in downstream request 320. In that way, an actual value may flow roundtrip from service under test 310 to mapping 330 and then back to service under test 310. For example, service under test 310 may use the identifier to correlate a request with its response.”).  

Regarding claim 13, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 1. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 14, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 2. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 20, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 8. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Regarding claim 21, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 9. Thus claim 21 is also rejected under the same rationale as cited in the rejection of claim 9 above.

Regarding claim 23, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 11. Thus claim 23 is also rejected under the same rationale as cited in the rejection of claim 11 above.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2018/0060220 A1) in view of Wiechers et al. (US 2009/0070336 A1) and further in view of Young (US 2015/0363302 A1).

Regarding claim 3, Yao et al. in view of Wiechers et al. combination teaches
The method of Claim 1, 
the combination lacks
wherein the consumer software module to which the particular set of mock output values is sent is different than the consumer software module to which the set of produced output values is sent 
Young teaches
wherein the consumer software module to which the particular set of mock output values is sent is different than the consumer software module to which the set of produced output values is sent (Young [0084] teaches communication module to transmit different data to different devices based on the data/identifiers received). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Young et al. to “wherein the consumer software module to which the particular set of mock output values is sent is different than the consumer software module to which the set of produced output values is sent ” in order to efficiently provide correct data to each module and prevent halting of the overall system.

Regarding claim 15, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 3. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 5-7, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2018/0060220 A1) in view of Wiechers et al. (US 2009/0070336 A1) and further in view of Pullo (US 2009/0150895 A1).

Regarding claim 5, 
The method of Claim 1, 
the combination lacks
wherein the one or more values, of the first set of input values, are mapped to the particular set of mock output values based, at least in part, on an identifier of the particular set of mock output values comprising each value of the one or more values of the first set of input values
Pullo teaches
wherein the one or more values, of the first set of input values, are mapped to the particular set of mock output values based, at least in part, on an identifier of the particular set of mock output values comprising each value of the one or more values of the first set of input values (Pullo [0043]: “FIG. 4 illustrates a block diagram of a record format to store input and output parameters in the database in accordance with exemplary embodiments. The records format in the picture shows the fields to store the input and output data. The "key" field in the records is just a key to associate input data set with output data set so that many simulations can be performed and input is associated with corresponding output.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Pullo to “wherein the one or more values, of the first set of input values, are mapped to the particular set of mock output values based, at least in part, on an identifier of the particular set of mock output values comprising each value of the one or 

Regarding claim 6, The method of Claim 5, wherein: -26-60475-0028
each value of the one or more values, of the first set of input values, is associated with a respective property name (Pullo Fig. 4); and 
the identifier of the particular set of mock output values further comprises the respective property name of each value of the one or more values of the first set of input values (Pullo Fig. 4).  

Regarding claim 7, The method of Claim 1, wherein: the one or more values, of the first set of input values, comprise multiple values; and the particular set of mock output values is mapped, in the input-value-to-mock-value mapping, to the combination of the multiple values (Pullo Fig. 4).  

Regarding claim 17, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 5. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 18, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 6. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 19, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 7. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2018/0060220 A1) in view of Wiechers et al. (US 2009/0070336 A1) and further in view of Hardy et al. (US 9,838,482 B1).

Regarding claim 10, The method of Claim 1, wherein: 
the combination lacks
the first set of input values are sent, to the first mock-enabled software module, as part of a request from the consumer software module to which the particular set of mock output values is sent;
the first mock-enabled software module causes the particular set of mock output values to be sent
Hardy et al. teaches
the first set of input values are sent, to the first mock-enabled software module, as part of a request from the consumer software module (Hardy et al. [col. 8, lines 52-56]: “In one example, the selection key can be transmitted in the header, but other techniques can be used, such as including the selection key as part of the data in the request or sending it in a separate request.”); and 
the first mock-enabled software module is the particular mock-enabled software module (Hardy et al. [col. 4, lines 11-12]: “The deterministic function 170 can be the same or different from deterministic function 140.” Where Hardy et al. teaches the concept of one module being the same as another).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hardy et al. to “the first set of input values are sent, to the first mock-enabled software module, as part of a request from the consumer software module; the first mock-enabled software module is the particular mock-enabled software module” in order to efficiently use computing resources without performing multiple transactions and wasting time waiting on data and allowing functionality to be the same based on the requirements.

Regarding claim 22, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 10. Thus claim 22 is also rejected under the same rationale as cited in the rejection of claim 10 above.

Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2018/0060220 A1) in view of Wiechers et al. (US 2009/0070336 A1) and further in view of Kadioglu et al. (US 2018/0173605 A1) and further in view of Huang (US 4,499,555 A).

Regarding claim 12, The method of Claim 11, wherein: 
Yao et al. [0068]-[0072] discloses multiple mapping fixtures a day mapping 130 and a night mapping which are mock-enabled

the particular set of mock output values comprises a whole set of mock output values
one or more intervening mock-enabled software modules, of a series of mock-enabled software modules of the multi-module system, are mid-stream between the first mock-enabled software module and the second mock-enabled software module;
the series of mock-enabled software modules further comprises the first mock-enabled software module;
the first mock-enabled software module causing the identifier of the particular set of mock output values to be sent to the second mock- enabled software module comprises:
each of the series of mock-enabled software modules sending, to a subsequent software module in the series of mock-enabled software modules, at least the identifier of the particular set of mock output values
the second mock-enabled software module receiving the identifier of the particular set of mock output values from a last software module of the series of mock-enabled software modules.
Kadioglu et al. teaches
the particular set of mock output values comprises a whole set of mock output values (Kadioglu et al. [0031]: “The complete set of candidate test configurations covers every possible combination of values for the set of test parameters. In this example, a complete set of candidate test configurations includes eight test configurations,”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kadioglu et al. to “the particular set of mock output values comprises a whole set of mock output values” in order to efficiently allow full and accurate testing with the complete set of data.
Huang teaches
one or more intervening mock-enabled software modules, of a series of mock-enabled software modules of the multi-module system, are mid-stream between the first mock-enabled software module and the second mock-enabled software module (Huang [claim 10]: “a serial chain of sorting modules; means in each module in said series for receiving two sequentially applied keys; and means in each module normally operative to determine an order for transmitting said keys to the next module in said series by comparing the values of said keys.”); 
the series of mock-enabled software modules further comprises the first mock-enabled software module (Huang [claim 10]: “a serial chain of sorting modules; means in each module in said series for receiving two sequentially applied keys; and means in each module normally operative to determine an order for transmitting said keys to the next module in said series by comparing the values of said keys.”);
-28-60475-0028the first mock-enabled software module causing the identifier of the particular set of mock output values to be sent to the particular mock-enabled software module comprises: 
each of the second series of mock-enabled software modules sending, to a subsequent software module in the second series of mock-enabled software modules, at least the identifier of the particular set of mock output values (Huang [claim 10]: “a serial chain of sorting modules; means in each module in said series for receiving two sequentially applied keys; and means in each module normally operative to determine an order for transmitting said keys to the next module in said series by comparing the values of said keys.”); and 
the second mock-enabled software module receiving the identifier of the particular set of mock output values from a last software module of the series of mock-enabled software modules (Huang [claim 10]: “a serial chain of sorting modules; means in each module in said series for receiving two sequentially applied keys; and means in each module normally operative to determine an order for transmitting said keys to the next module in said series by comparing the values of said keys.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Huang to “one or more intervening mock-enabled software modules are mid-stream between the first mock-enabled software module and the particular mock-enabled software module within the series of one or more mock-enabled software modules; a second series of mock-enabled software modules comprises the first mock-enabled software module, and the one or more intervening mock-enabled software modules; each of the second series of mock-enabled software modules sending, to a subsequent software module in the second series, at least the identifier of the particular 

Regarding claim 24, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 12. Thus claim 24 is also rejected under the same rationale as cited in the rejection of claim 12 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8, 13-14, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffner et al. (US 2017/0300402 A1).

Regarding claim 1, Hoffner et al. discloses
A method comprising: 
receiving, at a first mock-enabled software module of a multi-module system, a first request ([0013] discloses a system receiving a request from an application); 
wherein the first mock-enabled software module includes functionality for performing a function based on input values ([0020] discloses performing different functions based on the request. In some instances the function may be to mock the response to the request and in other instances the function may be to process the request normally at the backend server.); 
wherein the first request is a request for the first mock-enabled software module to perform the function using the functionality of the first mock-enabled software module ([0023] discloses the mock server mocking the response to the application based on the intercepted request and sending the mock response to the application), and 
wherein the first request includes or references a first set of input values for the functionality of the first mock-enabled software module ([0018] discloses set field references which includes different specified scenarios to be performed on the requests by the mock server or the backend); 
determining, by the first mock-enabled software module, whether one or more values, of the first set of input values, are mapped, in an input-value-to- mock-value mapping, to any set of mock output values ([0033] discloses determining whether there is a pattern and/or response template present in the pattern and/or response template store corresponding to the request); 
in response to determining that one or more values, of the first set of input values, are mapped to a particular set of mock output values, causing the particular set of mock output values to be sent as input to a consumer software module of the multi-module system ([0033] discloses returning, the pattern and/or ; 
receiving, at the first mock-enabled software module, a second request for the first mock-enabled software module to perform the function using the functionality of the first mock-enabled software module ([0032] discloses the system including the backend to process the OData requests from the application using the backend software modules to process the requests), wherein the second request includes or references a second set of input values for the functionality of the first mock-enabled software module ([0018] discloses set field references which includes different specified scenarios to be performed on the requests by the mock server or the backend); 2Docket No. 60475-0028 
wherein the first set of input values is different than the second set of input values ([0041] discloses a browser handle request different than the first request); 
determining, by the first mock-enabled software module, whether one or more values, of the second set of input values, are mapped, in the input-value- to-mock-value mapping, to any set of mock output values ([0041]-[0042] discloses no corresponding mocked data to the request); 
in response to determining that no set of mock output values is mapped, in the input-value-to-mock-value mapping, to any values of the second set of input values, using, as input for the functionality of the first mock-enabled software module, the second set of input values to cause the functionality of the first mock-enabled software module to produce a set of produced output values ; and 
causing the set of produced output values to be sent as input to a consumer software module of the multi-module system (Fig. 2, element 230 where no extension handle corresponds to the request, the backend processes the request and sends the response to the application); 
wherein the method is performed by one or more computing devices ([0028] discloses the one or more computing devices as illustrated in Fig. 1).

Regarding claim 2, The method of Claim 1, Hoffner et al. further discloses 
wherein the consumer software module to which the particular set of mock output values is sent is the same as the consumer module to which the set of produced output values is sent (Fig. 2 where the response is either returned from the mock server or the backend to the application).  

Regarding claim 4, Hoffner et al. discloses A method comprising: 3Docket No. 60475-0028 
receiving, at a mock-enabled software module of a multi-module system, a request ([0013] discloses a system receiving a request from an application); 
wherein the mock-enabled software module includes functionality for performing a function based on input values ([0020] discloses performing different functions based on the request. In some instances the function may be to mock the ; 
wherein the request is for the mock-enabled software module to perform the function using the functionality of the mock-enabled software module ([0023] discloses the mock server mocking the response to the application based on the intercepted request and sending the mock response to the application), and wherein the request includes or references a set of input values for the functionality of the mock-enabled software module  ([0018] discloses set field references which includes different specified scenarios to be performed on the requests by the mock server or the backend); 
determining, by the mock-enabled software module, whether one or more values, of the set of input values, are mapped, in an input-value-to-mock- value mapping, to any set of mock output values  ([0033] discloses determining whether there is a pattern and/or response template present in the pattern and/or response template store corresponding to the request); 
in response to determining that one or more values, of the set of input values, are mapped to a particular partial set of mock output values ([0042] discloses the mock server access JSON file(s) to determine whether any of the information in the JSON file(s) corresponds to the request. Further the mock server has the capability of generating dummy data in addition or instead of accessing the JSON file(s) and the dummy data may at least partly take the place of the data that would otherwise be provided in the JSON file(s).): 
using, as input for the functionality of the mock-enabled software module, one or more values of the set of input values to cause the functionality of the mock-enabled software module to produce a particular set of output values ([0042] discloses the mock server access JSON file(s) to determine whether any of the information in the JSON file(s) corresponds to the request and further use the information from the JSON file(s) to generate the mock request); 
the mock-enabled software module replacing one or more output values, in the particular set of output values, with one or more respective mock output values from the particular partial set of mock output values, to produce an adjusted particular set of output values ([0043]-[0045] discloses the mock server may use the extension handler based on different scenarios to further enrich the response which includes incorporating a warning message, success message, and or other content into the response and provide the response to the response collector. [0053] discloses the mock server providing a mock response which is taken from the JSON file based on the request and dynamically modifying the mock response based on certain criteria); and 
causing the adjusted particular set of output values to be sent as input to a consumer software module (Fig. 2 illustrates sending the response to application); 
wherein the method is performed by one or more computing devices ([0028] discloses the one or more computing devices as illustrated in Fig. 1).

Regarding claim 5, The method of Claim 1, Hoffner et al. further discloses
wherein the one or more values, of the first set of input values, are mapped to the particular set of mock output values based, at least in part, on an identifier of the particular set of mock output values comprising each value of the one or more values of the first set of input values ([0004] discloses determining that request corresponds to information stored in a file in which the response includes a Uniform Resource Identifier URI or a URI pattern matching a URI in the request)

Regarding claim 8, The method of Claim 1, wherein:
the consumer software module to which the particular set of mock output values is sent is a first consumer software module (Fig. 2 illustrates sending the response to the application where the application is analogous to the consumer software module); and
the method further comprises: in response to detecting that the one or more values, of the first set of input values, are mapped to the particular set of mock output values causing a particular value of the first set of input values to be sent as input to the first consumer software module ([0020] particular requests to be mocked while others may not be and are rather processed on the backend. Or a backend response may be further enriched with supplemented additional warnings from the mock server to be sent to the application). 

Regarding claim 13, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 1. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 14, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 2. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 16, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 4. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 17, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 5. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 20, it’s directed to a non-transitory computer-readable media having similar limitations cited in claim 8. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 8 above.


Response to Arguments
Applicant’s arguments filed on 10/25/2021 have been fully considered but they are not persuasive. Regarding the remark that a person skill in the art would not have been motivated to combine Yao with Wiechers to arrive at the combination of features in .
Regarding the remark where there is no functionality that is bypassed, which would otherwise produce a function-dictated response, the examiner would like to point out that Wiechers is curing Yao in that regards as illustrated in Fig. 2 elements 206 and 214. Where this is a 103 combination and Wiechers was being used to teach the concept of determining whether there is a mapping between input to output. If there isn’t then process the request and if there is then use to mapped output to the input.
Regarding the remark that the combination would break the system of Wiechers to return different information depending on whether a response identifier is in the database or not since the database is a caching mechanism, the examiner would again like to point out that the combination was using the concept of Wiechers to cure Yao which did not process the functionality if a mapping between the input with output did not exist. Where again the motivation to combine would be to simplify the overall system where when there isn’t a mock corresponding to the input, the functionality of the input request is processed. Further, this gives the developer a comprehensive overview of the system when needed.
Regarding the remarks for the advisory motivation to combine, a new motivation has been provided as shown above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                             
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193